DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-103 and 106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54, states “anionic polyvinyl alcohol copolymer resin, then both then first water soluble film….” The term “then” is confusing and it appears that is should read “the” to complete the sentence structure. Appropriate clarification and corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54-68, 71-77, 83- 87,92-111, 114-116 and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0134054), hereinafter "Lee".


With respect to differences, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a unit dose article wherein the first water-soluble film is different from the second water-soluble film, each of the first water-soluble film and the second water-soluble film comprises polyvinyl alcohol (PVOH) and PVOH copolymers comprising methyl acrylate, itaconic acid or maleic acid because the teachings of Lee encompass these aspects as disclosed in paragraphs [0005], [0068-0069], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect that the first and second water-soluble films of Lee to exhibit similar water capacities because similar water-soluble polymer blends have been utilized, as discussed above.

With respect to the compositional characteristics as claimed such as pouch strength, Log residue and seal failure, one skilled in the art would recognize that these characteristics are obvious in light of the components of the article. Lee specifically teaches the PVOH polymers and their specific monomers as claimed, in the absence of a showing to the contrary, the characteristics such as Log residue, pouch strength and seal failure would have been obvious given Lee teaches the same components in their requisite proportions.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art 

With respect to the enclosure usage of non-household or household, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have contained or enclosed a plethora of compositional uses because there is several disclosed by Lee in paragraph [0071].
With further respect to the degree of hydrolysis as claimed, Lee et al is silent but does suggest that the film layers 110,112, can be constructed of fully or partially hydrolyzed polyvinyl alcohol (PVOH) including PVOH copolymers (0068-0069). Therefore, one skilled in the art in the absence of a showing to the contrary, would interpret partially and fully as being 50-100% which appears to read on applicant’s proportions as claimed. Furthermore, the optimizing the hydrolyzing percentages is considered obvious to the skilled artisan.
Claims 78-82 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims above, and further in view of Vicari et al (2012/0164424).
Lee teaches the features as discussed above. In addition, Lee teaches that, as illustrated in Fig. 2, the first film layer 110 is generally uniform in thickness (see paragraph [0017], page 1), and so does the second film layer 112. In alternative embodiments, however, the first film layer 110 does not have to be uniform in thickness (see paragraph [0018], page 2). Lee, however, fails to disclose the thickness of the first water-soluble film and the second water-soluble film, i.e., the first water-soluble film 
Vicari, an analogous art, teaches water-soluble articles for packaging agricultural products (see abstract; paragraph [0007], page 1). The thickness for use as a packaging film of the article is generally from 10 to 400 microns, typically having a thickness of from 20 to 200 microns and preferably having a thickness of from 25 to 100 microns (see paragraph [0009], page 1). A packaging film made from a copolymer of vinyl alcohol and alkyl acrylate generally has a thickness from 10 microns to 400 microns, suitably from 25 microns to 100 microns to provide cold water soluble packaging films (see paragraphs [0017], [0020] and [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the first film layer and the second film layer of Lee having independently a thickness which overlaps those recited because it is known from Vicari that a typical packaging film for agricultural products have a thickness, suitably from 25 microns to 100 microns. As to the specific thickness, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagan:, 182 U.S.P.Q549; In re Woodruff 919 F.2d 1575,1578,16 USPQ2d 1934,1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(1).
s 54-87, 92-118 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2016/0251148).
Edwards teaches a web of multi-dose cleaning products comprising: a carrier sheet having a first end, a second end, a first plurality of depressions, and a second plurality of depressions; a first plurality of pouches disposed in the first plurality of depressions and containing a first cleaning composition; a second plurality of pouches disposed in the second plurality of depressions and containing a second cleaning composition; and the first end of the carrier sheet being folded over (or superposed) the second end of the carrier sheet so that each multi-dose cleaning product is defined by at least one pair of overlapping first and second pouches and at least one pair of overlapping first and second depressions (see claim 1). FIG. 5 is a schematic representation of one embodiment of a method of making a web of multi-dose products (see paragraph [0014], page 2; Figure 5), wherein the first film 60 used to make internal holders 42, 52 is formed by thermoforming, followed by filling the internal holders with their respective cleaning compositions 48. 58, the second film 62 may be positioned to cover the first film 60, and then sealed (see paragraphs [0046-0059], page 5). In the method, the first film 60 and/or the second film 62 may be a mono-layer film or a multi-layer laminated film; and may be made of different grades, thicknesses, and/or materials (see paragraph [0032], page 3). The preferred materials for the first and second films 60, 62 include polyvinyl alcohol (PVOH), which may be partially or fully hydrolyzed homopolymer of polyvinyl acetate, e.g., a copolymer of vinyl alcohol groups and vinyl acetate groups, or all vinyl alcohol groups; and additionally the PVOH may be a partially or fully hydrolyzed modified PVOH (for example 1-10 mole % anionic copolymer comprising groups such as monomethyl maleate sodium salt or 2-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a water-soluble unit dose article wherein the first water-soluble film is chemically different from the second water-soluble film with respect to the anionic content of the films because Edwards teaches that the first and second water soluble films may be made of different materials as disclosed in paragraph [0032], which includes copolymer of vinyl alcohol groups and vinyl acetate groups, or PVOH which is a partially or fully hydrolyzed modified PVOH (for example 1-10 mole % anionic copolymer comprising groups such as monomethyl maleate sodium salt or 2-Acrylamido-2-methylpropane sulfonate sodium salt as disclosed in paragraph [0033].
With respect to the amount of the anionic content, in the first and second water soluble films considering the teachings of Edwards in paragraph [0033], the subject 
With respect to the first and second film each comprising a blend of two or more polyvinyl alcohol copolymers in their respective proportions, considering that Edwards teaches copolymer of vinyl alcohol groups and vinyl acetate groups, PVOH which is a partially or fully hydrolyzed modified PVOH (for example 1-10 mole % anionic copolymer comprising groups such as monomethyl maleate sodium salt or 2-Acrylamido-2-methylpropane sulfonate sodium salt as disclosed in paragraph [0033], it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. "[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). See also In re Crockett, 279 F.2d 274, 276-77 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071,1072 (BPAI 1992) (mixture of two known herbicides held prima facie obvious). 
With respect to their respective proportions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention 
With respect to the compositional characteristics as claimed such as pouch strength, Log residue and seal failure, one skilled in the art would recognize that these characteristics are obvious in light of the components of the article. Edwards et al specifically teaches the PVOH polymers and their specific monomers as claimed, in the absence of a showing to the contrary, the characteristics such as Log residue, pouch strength and seal failure would have been obvious given Edwards teaches the same components in their requisite proportions.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Claims 54-118 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2009/0291282).
Kitamura teaches a water-soluble film, which is a polyvinyl alcohol film comprising a polyvinyl alcohol resin (A), wherein the water-soluble film has a time for dissolution in water at 20°C. of not more than 60 seconds in terms of a film thickness of 
Kitamura, however, fails to specifically disclose: (1) a unit packaging or bag-form packaging comprising a water-soluble film comprising polyvinyl alcohol homopolymer that includes vinyl alcohol monomer units.
With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a unit packaging or bag-form packaging comprising a water-soluble film comprising polyvinyl alcohol homopolymer because Kitamura teaches that the water soluble film may comprise additional water-soluble polymers like unmodified PVA resin as disclosed in paragraph [0093], wherein the unmodified PVA resin is a polyvinyl alcohol homopolymer comprising vinyl alcohol monomer units; and packaging liquid detergent because this is one of the preferred packaging applications as disclosed in paragraph [0096]. 
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re 
 With respect to the compositional characteristics as claimed such as pouch strength, Log residue and seal failure, one skilled in the art would recognize that these characteristics are obvious in light of the components of the article. Kitamura specifically teaches the PVOH polymers and their specific monomers as claimed, in the absence of a showing to the contrary, the characteristics such as Log residue, pouch strength and seal failure would have been obvious given Kitamura teaches the same components in their requisite proportions.it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the properties of the water-soluble film to overlap those recited because similar PVOH film materials and similar plasticizers have been utilized.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54-68, 72-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10745655. 
Claims 54-68, 72-85 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10745655. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in water soluble unit dose composition comprising PVOH films of varying components. The difference is the characteristics of the invention such as Log residue, seal failure, pouch strength. It would have been obvious to the skilled artisan to expect similar characteristics from the same or similar composition of films utilized for the same purposes.
Claims 54-68, 72-85 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 107907117. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in water soluble unit dose composition comprising PVOH films of varying components. The difference is the characteristics of the invention such as Log residue, seal failure, pouch strength, water capacity and tensile strain. It would have been obvious to the skilled artisan to expect similar characteristics from the same or similar composition of films utilized for the same purposes.
Claims 54-118 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 10443024. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in water soluble unit dose composition comprising PVOH films of varying components. The difference is the characteristics of the invention such as Log residue, seal failure and pouch strength. It would have been obvious to the skilled artisan to expect similar characteristics from the same or similar composition of films utilized for the same purposes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.